Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 11 January 1815
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



No 3
My best Friend
St Petersburg Janry 11 1815

I can scarcely find time to write you into even a few lines having been so interrupted yesterday as to be unable to perform my accustomed task, and it affords another strong proof of how much “procrastination is the thief of Time” a tardy repentance is however of little avail, and you must wait for the next Post. this will only call into exerscion the philosophy upon which you used to pique yourself and of which notwithstanding the little irritability of which you complain in your last you undoubtedly possess a considerable stock we have long been taught that perfection is not our lot in this life and so trifling a failing when ballanced by so many amiable qualities only serves as a little shade to draw more conspicuously in to light the beauties which surround it—
I send you a letter from Charles he is very angry with me because I insist upon his writing his letters without being at all assisted and of this one I have not changed one word. he is a little idle and it is with much argument that I can prevail upon him to write you he always tells me that when you were here you used to write tell him every word I do not this a good plan therefore I make him write entirely and after if I think proper he is very fond of writing to Miss B. Krehmer and though I do not often know when he has written untill the answer arrives but I have the credit of at least having dictated them.
God Bless you give my love to Kitty and Compliments to all who remember me I dined yesterday at Princess Bellozelski’s and I am going to stand God-Mother to Sophie’s Boy to day with Prince Garchakoff this is not agreeable to me but I could not refuse—Love me ever as sincerely as I love you and every wish of my heart will be gratified
L. C. Adams